United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1712
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Julian Castaneda,                      *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: February 2, 2007
                                Filed: February 9, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Julian Castaneda appeals the 140-month prison sentence the district court1
imposed following this court’s remand for resentencing under United States v.
Booker, 543 U.S. 220 (2005). Counsel has filed a brief under Anders v. California,
386 U.S. 738 (1967), in which he seeks leave to withdraw. We conclude the sentence
was not unreasonable. See United States v. Bryant, 446 F.3d 1317, 1319 (8th Cir.
2006) (when there is no dispute about applicable Guidelines range, appeals court
considers whether sentence imposed is reasonable in light of 18 U.S.C. § 3553(a)

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
factors). Further, after our review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel leave to withdraw, and we affirm the sentence.
                     ______________________________




                                         -2-